Order filed March 7, 2013




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                               NO. 14-12-00920-CR
                                  ____________

                      PHILIP WADE ELLISON, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 23rd District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 67168

                                    ORDER

      Appellant has determined that the Reporter's Record from the April 5,
2012 plea hearing and exhibits admitted at the hearing are missing from the
record filed in this appeal.
      The court reporter for the 23rd District Court is directed to deliver to the
Clerk of this court the Reporter's Record from the April 5, 2012 plea hearing and
exhibits admitted at the hearing on or before March 21, 2013.



                                            PER CURIAM